FILED
                            NOT FOR PUBLICATION                               SEP 01 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-10021

               Plaintiff - Appellee,              D.C. No. 2:06-cr-00441-GEB

 v.
                                                  MEMORANDUM*
ISAURO JAUREGUI CATALAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Isauro Jauregui Catalan appeals from the district court’s judgment and

challenges his guilty-plea conviction and 121-month sentence for conspiracy to

distribute and to possess with intent to distribute cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Catalan’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. Catalan filed pro se supplemental

briefs, and the government filed an answering brief.

      Catalan waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      To the extent Catalan argues in his pro se briefs that counsel provided

ineffective assistance, we decline to address this issue on direct appeal. See United

States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     14-10021